
	
		II
		Calendar No. 782
		110th CONGRESS
		2d Session
		S. 617
		[Report No. 110–350]
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Smith (for himself,
			 Ms. Cantwell, Mr. Isakson, Mr.
			 Brown, Mr. Craig,
			 Mr. Domenici, Ms. Landrieu, Mr.
			 Salazar, Mr. Wyden,
			 Mr. Stevens, Mrs. Hutchison, Mr.
			 Coleman, Ms. Collins,
			 Ms. Murkowski, Mr. Chambliss, and Mr.
			 Burr) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment and an amendment to the
			 title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To make the National Parks and Federal
		  Recreational Lands Pass available at a discount to certain
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Eagle Parks Pass
			 Act.
		2.Veterans National Parks and Federal
			 Recreational Lands PassSection 805(b) of division J of the
			 Consolidated Appropriations Act, 2005 (16 U.S.C. 6804(b)), is amended by
			 adding at the end the following:
			
				(3)Veterans Discount
					(A)In generalThe Secretary shall make the National Parks
				and Federal Recreational Lands Pass available, at a cost of $10, to any veteran
				who was separated from military service under conditions other than
				dishonorable, if the veteran provides proof of the status by presenting a
				DD214.
					(B)TermA National Parks and Federal Recreational
				Lands Pass issued under this paragraph shall be valid for 1 year after the date
				of issuance of the
				pass.
					.
		
	
		1.Short titleThis Act may be cited as the Public
			 Land Military Pass Act.
		2.National Parks and Federal Recreational
			 Lands Pass for eligible individualsSection 805(b) of division J of the
			 Consolidated Appropriations Act, 2005 (16 U.S.C. 6804(b)), is amended by
			 adding at the end the following:
			
				(3)Cost to eligible individuals
					(A)In generalThe Secretary shall make the National Parks
				and Federal Recreational Lands Pass available, at a cost of $10 (subject to the
				same rate of increase as the regular cost of the National Parks and Federal
				Recreational Lands Pass), to any individual determined to be eligible under
				subparagraph (C).
					(B)TermA National Parks and Federal Recreational
				Lands Pass issued under this paragraph shall be valid for 1 year after the date
				of issuance of the pass.
					(C)Proof of
				eligibilityThe Secretary, after consultation with the Secretary
				of Veterans Affairs and the Secretary of Defense, shall determine the
				appropriate documentation that a veteran or an active duty or reserve member of
				the United States Armed Forces shall provide as proof that the veteran or
				member is eligible for the discount available under this
				paragraph.
					.
		Amend the title so as to read:
	 A bill to make the National Parks and Federal Recreational Lands Pass
	 available at a discount to military
	 personnel..
	
		June 16, 2008
		Reported with an amendment and an amendment to the
		  title
	
